The motion for rehearing is based upon two grounds; first, that the evidence is insufficient; second, that the search warrant was founded on an invalid affidavit.
The record fails to show that the introduction of the evidence obtained under the search warrant was opposed. No bill of exception appears. The state's evidence is specific to the effect that the appellant was transporting whisky. Later, a search warrant was obtained, and on the premises the officers found a large quantity of whisky. The sufficiency of the evidence is not open to question. The form of the search warrant is not contained in the record. The presumption of its regularity prevails on appeal.
The motion is overruled.
Overruled. *Page 246